COOK, Judge,
concurs.
While I concur in the result and the views expressed in the majority opinion,11 believe an additional comment concerning trial defense counsel’s conduct is in order. As noted in the footnote in the principal opinion, the trial defense counsel joined in a stipulation which, in effect, requested that the scope of his client’s appellate rights be re*875stricted to only those issues raised at trial. As there would be no point in subscribing to such a statement otherwise, counsel was obviously aware of the fact that matters not disputed at trial are frequently the subject of assertions of error on appeal. Thus, the trial defense counsel knew when he became a party to this request that he could be depriving his client of a valuable appellate right. While I do not find counsel’s conduct sufficiently onerous to label it unethical or indicative of incompetence, I recall to counsel’s attention the injunction of the supreme court of the land that “[t]he right to counsel guaranteed by the Constitution contemplates the services of an attorney devoted solely to the interests of his client.”2 American Bar Association Code of Professional Responsibility, Canon 7, and accompanying text, are also cited to counsel for his review and contemplation. Additionally, under the rationale of the United States Court of Military Appeals’ decision in United States v. Rivas, 3 M.J. 282 (C.M.A.1977), that defense counsel’s conduct will be examined to determine whether there were strategic or tactical justifications for his actions at trial, I would find counsel’s conduct in this particular in this case to be vulnerable.

. For those who are of the view that returning a case for a new review and action under these circumstances is an act of frivolity, I commend to their attention the case of United States v. Burden, SPCM 12097 (A.C.M.R. 22 June 1978).


. Von Moltke v. Gillies, 332 U.S. 708, 725, 68 S.Ct. 316, 324, 92 L.Ed. 309 (1948) (emphasis added). The Court went on to state, “Undivided allegiance and faithful, devoted service to a client are prized traditions of the American lawyer. It is this kind of service for which the Sixth Amendment makes provision. And nowhere is this service deemed more honorable than in case of appointment to represent an accused too poor to hire a lawyer, even though the accused may be a member of an unpopular or hated group, or may be charged with an offense which is peculiarly abhorrent.” 332 U.S. 725-26, 68 S.Ct. 324 (footnote omitted).